Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 9/20/2021. Claims 1 – 13 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims are rejected over claims 1, 1, 1, 2, 2, 2, 1, 3, 1, 1, 4, and 5  of U.S. Patent No. 11,131,390. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application requires “safety release bleeder valve comprising: a barrel, wherein said barrel comprises an exterior surface, an interior through bore, and an aperture; a plug threadedly mounted into a top end of said interior through bore of said barrel, wherein said plug comprises: a top end with exterior threads and an interior socket; a shaft portion with a body diametrically decreasing in cross-section for forming a plug body step down; and a bottom end diametrically decreasing in a predetermined angular slope corresponding to a degree of slope of an interior slope of said barrel for forming a valve seat”, claim 1 of the patent discloses “safety release bleeder valve serving as a plug comprising: a barrel comprising an exterior surface, an interior through bore, and an aperture, wherein the exterior surface comprises threads on bottom portion and a polygonal shaped top end, wherein the interior through bore comprises interior threads at top end and a venturi throat constriction at bottom end, and wherein the aperture extends from the interior through bore through the exterior surface of the barrel; a plug threadedly mounted into the top end of the interior through bore of the barrel, wherein the plug comprises: a top end with exterior threads and an interior socket for receiving a driver tool for moving the plug between an open venting state and a closed non-venting state; a shaft portion with a body diametrically decreasing in cross-section for forming a plug body step down with the shaft portion having circumferential channels for receiving gaskets for preventing contact between the gaskets and the interior threads; and a bottom end diametrically decreasing in a predetermined angular slope corresponding to a degree of slope of an interior slope of the barrel for forming a valve seat, wherein said plug terminates in a tapered shaft correspondingly-sized to the venturi throat constriction of said barrel for maintaining a venturi opening free of debris, while minimizing plugging and releasing pressure behind said plug in a controlled manner.”
Similarly claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, and 12 are rejected over claims 1, 1, 2, 2, 2, 1, 3, 1, 1, 4, and 5 of US Patent 11,131,390
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over claim 1 US Patent No. 11,131,390 in view of US Patent Application Publication to Macgregor et al. (2016/0002993).
	Regarding claim 13, claim 1 of US Patent No. 11,131,390 does not disclose the valve is coated with black oxide. However, coating a valve with a layer of black oxide to prevent rusting is well known in the art as taught by MacGregor et al. [para. 89]. Therefore, a person having ordinary skill in the art would adapt the black oxide coating to prevent rust teaching of Macgregor et al. to the valve disclosed by claim 1of US Patent 11,131,390 as a means of preventing rust thereby extending useful life.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7 as interpreted. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 3, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said venturi throat construction".  There is insufficient antecedent basis for this limitation in the claim. Examiner for this office action is interpreting claim 2 to depend on claim 5 where the venturi is first introduced.
Claim 3 recites the limitation "said internal threads" and “said top end”.  There is insufficient antecedent basis for these limitations in the claim. Examiner for this office action is interpreting the limitation to mean the through bore comprising internal threads at top end of the said interior through bore. 
Regarding claim 7, it is not clear what the applicant means  the limitation “barrel comprises a wall with an aperture”, claim 1 upon which claim 7 depends introduces “an aperture”. Examiner for this office action is interpreting the claim 7 “aperture” to be same aperture introduced in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 as far as it is definite, 7 as far as it is definite, 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Lombardi (1,548,091) in view of US Patent to Mayo (453,265) and further view of US Patent to Burke (3,094,137).
Regarding claim 1, Lombardi discloses a barrel, wherein said barrel comprises an exterior surface(1), an interior through bore, and an aperture (Fig. 2), a plug (6) threadedly mounted into a top end of said interior through bore of said barrel, wherein said plug comprises: a top end with exterior threads and an interior cut (7); a shaft portion with a body diametrically decreasing in cross-section for forming a plug body step down; and a bottom end diametrically decreasing (8) in a predetermined angular slope to ate with a corresponding valve seat.
Lombardi does not disclose valve seat has an interior slope or the plug comprises a socket.
Regarding the socket, Burke teaching a method of threading a tubular body teaches an internal socket (30) as a means of providing torque. Therefore, a person having ordinary skill in the art would adapt the socket to provide torque teaching of Burke to the valve disclosed by Lombardi as a means of providing the necessary torque to overcome any resistance caused by rust in a radiator application.  
Regarding an interior slope of the barrel, it well known in the art to provide a tapered seat to precisely control the amount of fluid through a valve as taught by Mayo (b). Therefore, a person having ordinary skill in the art would adapt the tapered seat teaching of Mayo to the valve disclosed by Lombardi as a means of controlling the fluid precisely. 
Regarding claim 3, as far as it is definite, Lombardi interior threads at top end of said interior through bore enables threadable mounting of said plug therein (Fig. 2).  
Regarding claims 7 as far as it is definite, and 8, Lombardi discloses barrel comprises a wall with an aperture (4) serving as vent between said interior through bore and said exterior surface of said barrel.
	Regarding claim 9, the valve disclosed by Lombardi and modified by the socket teaching of Burke will meet the claimed subject matter.
	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Lombardi (1,548,091) in view of US Patent to Mayo (453,265) and further view of US Patent to Burke (3,094,137) and US Patent Application Publication to MacNeal (2005/0263208).
	Regarding claims 4 and 10, Lombardi discloses barrel has a top end and a bottom end, wherein said top end of said barrel has a polygonal shape (4) and is configured to receive a tool for applying torque during installation and removal of said safety release bleeder valve.
	Lombardi does not disclose wherein the bottom end of said barrel comprises exterior tapered threads for sealingly mounting said barrel to a pressurized vessel or pipe or plug comprises circumferential channels for receiving gaskets for preventing contact between said gaskets and said interior threads of said interior through bore of said barrel.
	However, having circumferential channels or pipe threads are well known in the art for flow control valves in fluid application as taught by MacNeal. MacNeal teaches circumferential channels and seal (128) in a flow control valve to seal the fluid from the operator and tapered threads to promote sealing of threaded connections [para. 50]. 
	Therefore, a person having ordinary skill in the art would adapt the circumferential channels with seals and tapered thread teaching of MacNeal to the valve disclosed by Lombardi to prevent fluid from the reaching the operator and to promote sealing of threaded connections. 
Claims 11 - 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent to Lombardi (1,548,091) in view of US Patent to Mayo (453,265) and further view of US Patent to Burke (3,094,137) and US Patent to Koechlein et al. (5,123,436). 
Regarding claims 11 - 12, Lombardi does not disclose a locknut. Using a locknut to ensure a threaded element does not unintentionally move is well known in the art as taught by Koechlein et al. Koechlein et al. teach a lock nut in the adjusting screw arrangement (30) to ensure the threaded element does not unintentionally move. Therefore, a person having ordinary skill in the art would adapt the well-known method of providing a locknut to prevent unintentional movement of a threaded element teaching of Koechlein et al. to the valve disclosed by Lombardi to ensure the threaded plug does not move unintentionally. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Lombardi (1,548,091) in view of US Patent to Mayo (453,265) and further view of US Patent to Burke (3,094,137) and US Patent Application Publication to Macgregor et al. (2016/0002993).
	Regarding claim 13, Lombardi does not disclose the valve is coated with black oxide. However, coating a valve with a layer of black oxide to prevent rusting is well known in the art as taught by MacGregor et al. [para. 89]. Therefore, a person having ordinary skill in the art would adapt the black oxide coating to prevent rust teaching of Macgregor et al. to the valve disclosed by claim 1of US Patent 11,131,390 as a means of preventing rust thereby extending useful life.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753